DETAILED ACTION
	Receipt of Applicant’s Amendment, filed December 21, 2020 is acknowledged.  
Claims 1, 3, 4, 6-8, 11, 13-15, 17, 18, and 20 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris [2014/0280034] in view of Wiederhold [6226745] and Hartmann [2005/0033621].

With regard to claim 1 Harris teaches A computer-implemented (Harris, ¶91) method, comprising: 
	receiving a query from a user (Harris, ¶74, "obtaining a query job"); 
	determining a query event type (Harris, ¶36 "a query contains values for query parameters"; 38 "key, column_family... reverse, and count") and a query time range (Harris, 49, "one query job request can request network access information involving a specified network address for a range of time that spans days, weeks, or months while another query job request can request network access information for a range of time that spans minutes"; ¶38 “start_column_name, end_column_name”) associated with the query (Id); 
	determining an estimated amount of data to be queried (Harris, ¶75 “obtains a cost estimate for the query job”; ¶8 “the estimate may be a number of results the query job is expected to return”) associated with the determined query time range (Harris, ¶49) based on at least a historical number (Harris, ¶57 “execution metrics collected for previously executed query jobs”) of query event type …, comprising: 
	… the historical number (Harris, ¶57 “execution metrics collected for previously executed query jobs”) by a time period (Harris, 49, "one query job request can request network access information involving a specified network address for a range of time that spans days, weeks, or months while another query job request can request network access information for a range of time that spans minutes"; ¶38 “start_column_name, end_column_name”) associated with the historical number to determine an … number (Harris, ¶75 “obtains a cost estimate for the query job”; ¶8 “the estimate may be a number of results the query job is expected to return”) of query event type of the user as the previously executed query jobs (Id) which contain the values for the query parameters being analyzed (Harris, ¶36); and
	…, the … number (Harris, ¶75 “obtains a cost estimate for the query job”; ¶8 “the estimate may be a number of results the query job is expected to return”) of the query event type of the user as the previously executed query jobs (Id) which contain the values for the query parameters being analyzed (Harris, ¶36) and the query time range (Harris, 49, "one query job request can request network access information involving a specified network address for a range of time that spans days, weeks, or months while another query job request can request network access information for a range of time that spans minutes"; ¶38 “start_column_name, end_column_name”), to determine the estimated amount of data to be queried (Harris, ¶78 “The division may be based on the cost estimate and the threshold cost.); 
	determining an allowable amount of data (Harris, ¶76 “obtains a threshold cost”) to be queried supported by a database for a single query (Harris, ¶55 “if the query cost estimate is lower than the threshold cost, then the query job can be executed as a single query task”); 
	generating one or more sub-queries for the received query (Harris, ¶78 “divide the query job into multiple separately executable sub-query tasks”), wherein each sub-query is associated with a different time period within the determined query time range (Harris, ¶69 “if, as expected, 1,000 columns are returned by this sub-query tasks, then the next sub-query task for the query job can be configured based on the name of the last column returned by the previous sub-query task.”; ¶70 “This is done to avoid inadvertently skipping columns between two consecutively executed sub-query tasks for a query job.  Accordingly, a value of 1001 is provided for the count parameter to obtain the next 1000 columns”), and a corresponding amount of data to be queried associated with each time period is less than, or equal to, the determined allowable amount of data to be queried (Harris, ¶78 “The division may be based on the cost estimate and the threshold cost.  For example, the query job can be divided evenly into N sub-query tasks, where N is the ((cost estimate/threshold cost)+1)”; ¶64 “For example, if the cost estimate for a query job is 100,000 results and the current threshold cost is 1,000 results, the fair scheduler can divide the query job into 100 sub-query tasks each expected to return 1,000 results”); and 
	querying the database with the generated one or more sub-queries (Harris, ¶80 “the system causes the next sub-query task to be executed by the database management system”).
	Harris does not explicitly teach query event type of the user, comprising: …
	Wiederhold teaches query event type of the user (Wiederhold, Column 9, lines 34-44 “limit the number of potentially related quires that a user can have answered by a system.  Thus, an access restriction rule in the preferred embodiment can limit the number of queries any particular user can pose that access any single record in a database within a given period of time”).  Wiederhold is reasonably pertinent to a problem faced by the inventor as it addresses how to manage access rights within communication networks where users legitimate rights overlap (Wiederhold, Column 1, lines 34-50).  It would have been obvious to one of ordinary skill in which said subject matter pertains at the time the invention was filed to have implemented the Mixed-query load scheduling device taught by Harris to use the access rules limiting user access to particular resources taught by Wiederhold as it provides a means of managing 
	Harris does not explicitly teach dividing the historical number by a time period associated with the historical number to determine an average number of query event type of the user; and multiplying, the average number of the query event type of the user and the query time range to determine the estimated amount of data to be queried.
	Hartmann teaches dividing the historical number by a time period associated with the historical number to determine an average number of query event type of the user (Hartmann, ¶80 “average number of queries that will be performed for each data record”); and
	Multiplying (Hartmann, ¶82 “multiplying”), the average number of the query event type of the user (Hartmann, ¶82 “the average number of quires”) and the query time range (Hartmann, ¶82 “total number of properties to be queried”) to determine the estimated amount of data to be queried (Hartmann, ¶82 “total number of desired request”).  Hartmann is reasonably pertinent to a problem faced by the inventor as it addresses how to determine the total resources needed for queries during a given session (Hartmann, ¶76).  It would have been obvious to one of ordinary skill in said subject matter at the time the invention was filed to have implemented the cost estimation taught by Harris using the calculation for the total number of desired requests as taught by Hartmann as it yields the predictable results of providing a means of calculating a cost for the queries.  Harris specifically points out that the fair scheduler may generate a query cost estimate in other ways and embodiments are not limited to any particular way of generating a query cost estimate (¶52).

With regard to claims 2, 9, and 16 the proposed combination further teaches wherein the historical number of the query event type of the user (Wiederhold, Column 9, lines 34-44 “limit the number of potentially related quires that a user can have answered by a system.  Thus, an access restriction rule in the preferred embodiment can limit the number of queries any particular user can pose that access any single record in a database within a given period of time”) is an additional average number (Hartmann, ¶80 “average number of queries”) or a maximum number of the query event type of the user in a fixed time period.

With regard to claim 8 Harris teaches A non-transitory, computer-readable medium storing one or more instructions executable by a computer system (Harris, ¶91) to perform operations comprising: 
	receiving a query from a user (Harris, ¶74, "obtaining a query job"); 
	determining a query event type (Harris, ¶36 "a query contains values for query parameters"; 38 "key, column_family... reverse, and count") and a query time range (Harris, 49, "one query job request can request network access information involving a specified network address for a range of time that spans days, weeks, or months while another query job request can request network access information for a range of time that spans minutes"; ¶38 “start_column_name, end_column_name”) associated with the query (Id); 
determining an estimated amount of data to be queried (Harris, ¶75 “obtains a cost estimate for the query job”; ¶8 “the estimate may be a number of results the  associated with the determined query time range (Harris, ¶49) based on at least a historical number (Harris, ¶57 “execution metrics collected for previously executed query jobs”) of query event type …, comprising: 
	… the historical number (Harris, ¶57 “execution metrics collected for previously executed query jobs”) by a time period (Harris, 49, "one query job request can request network access information involving a specified network address for a range of time that spans days, weeks, or months while another query job request can request network access information for a range of time that spans minutes"; ¶38 “start_column_name, end_column_name”) associated with the historical number to determine an … number (Harris, ¶75 “obtains a cost estimate for the query job”; ¶8 “the estimate may be a number of results the query job is expected to return”) of query event type of the user as the previously executed query jobs (Id) which contain the values for the query parameters being analyzed (Harris, ¶36); and
	…, the … number (Harris, ¶75 “obtains a cost estimate for the query job”; ¶8 “the estimate may be a number of results the query job is expected to return”) of the query event type of the user as the previously executed query jobs (Id) which contain the values for the query parameters being analyzed (Harris, ¶36) and the query time range (Harris, 49, "one query job request can request network access information involving a specified network address for a range of time that spans days, weeks, or months while another query job request can request network access information for a range of time that spans minutes"; ¶38 “start_column_name, end_column_name”), to determine the estimated amount of data to be queried (Harris, ¶78 “The division may be based on the cost estimate and the threshold cost.); 
	determining an allowable amount of data (Harris, ¶76 “obtains a threshold cost”) to be queried supported by a database for a single query (Harris, ¶55 “if the query cost estimate is lower than the threshold cost, then the query job can be executed as a single query task”); 
	generating one or more sub-queries for the received query (Harris, ¶78 “divide the query job into multiple separately executable sub-query tasks”), wherein each sub-query is associated with a different time period within the determined query time range (Harris, ¶69 “if, as expected, 1,000 columns are returned by this sub-query tasks, then the next sub-query task for the query job can be configured based on the name of the last column returned by the previous sub-query task.”; ¶70 “This is done to avoid inadvertently skipping columns between two consecutively executed sub-query tasks for a query job.  Accordingly, a value of 1001 is provided for the count parameter to obtain the next 1000 columns”), and a corresponding amount of data to be queried associated with each time period is less than, or equal to, the determined allowable amount of data to be queried (Harris, ¶78 “The division may be based on the cost estimate and the threshold cost.  For example, the query job can be divided evenly into N sub-query tasks, where N is the ((cost estimate/threshold cost)+1)”; ¶64 “For example, if the cost estimate for a query job is 100,000 results and the current threshold cost is 1,000 results, the fair scheduler can divide the query job into 100 sub-query tasks each expected to return 1,000 results”); and 
	querying the database with the generated one or more sub-queries (Harris, ¶80 “the system causes the next sub-query task to be executed by the database management system”).
of the user, comprising: …
	Wiederhold teaches query event type of the user (Wiederhold, Column 9, lines 34-44 “limit the number of potentially related quires that a user can have answered by a system.  Thus, an access restriction rule in the preferred embodiment can limit the number of queries any particular user can pose that access any single record in a database within a given period of time”).  Wiederhold is reasonably pertinent to a problem faced by the inventor as it addresses how to manage access rights within communication networks where users legitimate rights overlap (Wiederhold, Column 1, lines 34-50).  It would have been obvious to one of ordinary skill in which said subject matter pertains at the time the invention was filed to have implemented the Mixed-query load scheduling device taught by Harris to use the access rules limiting user access to particular resources taught by Wiederhold as it provides a means of managing overlapping legitimate access rights given a finite amount of computer resources (Wiederhold, Column 1, lines45-50; Column 9, lines 26-47). 
	Harris does not explicitly teach dividing the historical number by a time period associated with the historical number to determine an average number of query event type of the user; and multiplying, the average number of the query event type of the user and the query time range to determine the estimated amount of data to be queried.
	Hartmann teaches dividing the historical number by a time period associated with the historical number to determine an average number of query event type of the user (Hartmann, ¶80 “average number of queries that will be performed for each data record”); and
	Multiplying (Hartmann, ¶82 “multiplying”), the average number of the query event type of the user (Hartmann, ¶82 “the average number of quires”) and the query time range (Hartmann, ¶82 “total number of properties to be queried”) to determine the estimated amount of data to be queried (Hartmann, ¶82 “total number of desired request”).  Hartmann is reasonably pertinent to a problem faced by the inventor as it addresses how to determine the total resources needed for queries during a given session (Hartmann, ¶76).  It would have been obvious to one of ordinary skill in said subject matter at the time the invention was filed to have implemented the cost estimation taught by Harris using the calculation for the total number of desired requests as taught by Hartmann as it yields the predictable results of providing a means of calculating a cost for the queries.  Harris specifically points out that the fair scheduler may generate a query cost estimate in other ways and embodiments are not limited to any particular way of generating a query cost estimate (¶52).

With regard to claim 15 Harris teaches A computer-implemented (Harris, ¶91) system, comprising: 
One or more computers (Harris, ¶91 “processor”); and
One or more computer memory devices (Harris, ¶91 “main memory”) interoperable coupled with the one or more computers having tangible, non-transitory, machine-readable media storing one or more instructions (Harris, ¶91 “for storing information and instructions to be executed by processor”) that, when executed by the one or more computers as executed (Id), perform one or more operations comprising:
	receiving a query from a user (Harris, ¶74, "obtaining a query job"); 
	determining a query event type (Harris, ¶36 "a query contains values for query parameters"; 38 "key, column_family... reverse, and count") and a query time range (Harris, 49, "one query job request can request network access information involving a specified network address for a range of time that spans days, weeks, or months while another query job request can request network access information for a range of time that spans minutes"; ¶38 “start_column_name, end_column_name”) associated with the query (Id); 
determining an estimated amount of data to be queried (Harris, ¶75 “obtains a cost estimate for the query job”; ¶8 “the estimate may be a number of results the query job is expected to return”) associated with the determined query time range (Harris, ¶49) based on at least a historical number (Harris, ¶57 “execution metrics collected for previously executed query jobs”) of query event type …, comprising: 
	… the historical number (Harris, ¶57 “execution metrics collected for previously executed query jobs”) by a time period (Harris, 49, "one query job request can request network access information involving a specified network address for a range of time that spans days, weeks, or months while another query job request can request network access information for a range of time that spans minutes"; ¶38 “start_column_name, end_column_name”) associated with the historical number to determine an … number (Harris, ¶75 “obtains a cost estimate for the query job”; ¶8 “the estimate may be a number of results the query job is expected to return”) of query event type of the user as the previously executed query jobs (Id) which contain the values for the query parameters being analyzed (Harris, ¶36); and
	…, the … number (Harris, ¶75 “obtains a cost estimate for the query job”; ¶8 “the estimate may be a number of results the query job is expected to return”) of the query event type of the user as the previously executed query jobs (Id) which contain the values for the query parameters being analyzed (Harris, ¶36) and the query time range (Harris, 49, "one query job request can request network access information involving a specified network address for a range of time that spans days, weeks, or months while another query job request can request network access information for a range of time that spans minutes"; ¶38 “start_column_name, end_column_name”), to determine the estimated amount of data to be queried (Harris, ¶78 “The division may be based on the cost estimate and the threshold cost.); 
	determining an allowable amount of data (Harris, ¶76 “obtains a threshold cost”) to be queried supported by a database for a single query (Harris, ¶55 “if the query cost estimate is lower than the threshold cost, then the query job can be executed as a single query task”); 
	generating one or more sub-queries for the received query (Harris, ¶78 “divide the query job into multiple separately executable sub-query tasks”), wherein each sub-query is associated with a different time period within the determined query time range (Harris, ¶69 “if, as expected, 1,000 columns are returned by this sub-query tasks, then the next sub-query task for the query job can be configured based on the name of the last column returned by the previous sub-query task.”; ¶70 “This is done to avoid inadvertently skipping columns between two consecutively executed sub-query tasks for a query job.  Accordingly, a value of 1001 is provided for the count parameter to obtain the next 1000 columns”), and a corresponding amount of data to be queried associated with each time period is less than, or equal to, the determined allowable amount of data to be queried (Harris, ¶78 “The division may be based on the cost estimate and the threshold cost.  For example, the query job can be divided evenly into N sub-query tasks, where N is the ((cost estimate/threshold cost)+1)”; ¶64 “For example, if the cost estimate for a query job is 100,000 results and the current threshold cost is 1,000 results, the fair scheduler can divide the query job into 100 sub-query tasks each expected to return 1,000 results”); and 
	querying the database with the generated one or more sub-queries (Harris, ¶80 “the system causes the next sub-query task to be executed by the database management system”).
Harris does not explicitly teach query event type of the user, comprising: …
	Wiederhold teaches query event type of the user (Wiederhold, Column 9, lines 34-44 “limit the number of potentially related quires that a user can have answered by a system.  Thus, an access restriction rule in the preferred embodiment can limit the number of queries any particular user can pose that access any single record in a database within a given period of time”).  Wiederhold is reasonably pertinent to a problem faced by the inventor as it addresses how to manage access rights within communication networks where users legitimate rights overlap (Wiederhold, Column 1, lines 34-50).  It would have been obvious to one of ordinary skill in which said subject matter pertains at the time the invention was filed to have implemented the Mixed-query load scheduling device taught by Harris to use the access rules limiting user access to particular resources taught by Wiederhold as it provides a means of managing 
	Harris does not explicitly teach dividing the historical number by a time period associated with the historical number to determine an average number of query event type of the user; and multiplying, the average number of the query event type of the user and the query time range to determine the estimated amount of data to be queried.
	Hartmann teaches dividing the historical number by a time period associated with the historical number to determine an average number of query event type of the user (Hartmann, ¶80 “average number of queries that will be performed for each data record”); and
	Multiplying (Hartmann, ¶82 “multiplying”), the average number of the query event type of the user (Hartmann, ¶82 “the average number of quires”) and the query time range (Hartmann, ¶82 “total number of properties to be queried”) to determine the estimated amount of data to be queried (Hartmann, ¶82 “total number of desired request”).  Hartmann is reasonably pertinent to a problem faced by the inventor as it addresses how to determine the total resources needed for queries during a given session (Hartmann, ¶76).  It would have been obvious to one of ordinary skill in said subject matter at the time the invention was filed to have implemented the cost estimation taught by Harris using the calculation for the total number of desired requests as taught by Hartmann as it yields the predictable results of providing a means of calculating a cost for the queries.  Harris specifically points out that the fair scheduler may generate a query cost estimate in other ways and embodiments are not limited to any particular way of generating a query cost estimate (¶52).


Claims 3-7, 10-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Wiederhold, Hartmann, and Matz [2011/0320586].

With regard to claims 3, 10, and 17 the proposed combination further teaches wherein determining the estimated amount of data to be queried (Harris, ¶75 “obtains a cost estimate for the query job”; ¶8 “the estimate may be a number of results the query job is expected to return”) comprises: 
determining whether the historical number of the query event type of the user is greater than, or equal to (Harris, ¶78 “At step 308 the system determines whether the obtained cost estimate exceeds (or equals) the obtained threshold cost”), a first predefined threshold (Harris, ¶76 “The threshold cost may be predetermined before step 302 (i.e., before the query job is obtained)”) and …; and 
in response to determining that the historical number of the query event type of the user is greater than, or equal to (Harris, ¶78 “At step 308 the system determines whether the obtained cost estimate exceeds (or equals) the obtained threshold cost”), the first predefined threshold (Harris, ¶76 “The threshold cost may be predetermined before step 302 (i.e., before the query job is obtained)”) and …, 
determining the estimated amount of data to be queried (Harris, ¶75 “obtains a cost estimate for the query job”; ¶8 “the estimate may be a number of results the query job is expected to return”; ¶78 “IF so, the system determines (step 310) to divide the query job into multiple separately executable sub-query tasks.  The division may be associated with the determined query time range (Harris, ¶49).
Harris does not explicitly teach is less than, or equal to, a second predefined threshold … is less than, or equal to, the second predefined threshold.
Maltz teaches is less than, or equal to, a second predefined threshold … is less than, or equal to, the second predefined threshold as when the query has not reached the budget limit (Maltz, ¶44 “when a query or the agent reaches a budget limit”; ¶48 “Such queries may go back to normal functioning when resource budgets permit”). Maltz is reasonably pertinent to a problem faced by the inventor as it addresses how to determine the health of systems (Maltz, ¶1; ¶4; ¶6; ¶8).  It would have been obvious to one of ordinary skill in which said subject matter pertains at the time the invention was filed to have implemented the proposed device using the budget limits taught by Maltz as they provide a means to secure limits on resource consumption (Maltz, ¶24).  The budget limits taught by Maltz teach a means of tracking resource consumption and mitigating problems when consumption exceeds predetermines amounts (¶44).

With regard to claims 4, 11, and 18 the proposed combination further teaches determining that the historical number of the query event type of the user is less than (Harris, ¶78 “If the system determines that he obtained cost estimate does not exceed (or equals) the obtained threshold cost) the first predefined threshold (Harris, ¶76 “The threshold cost may be predetermined before step 302 (i.e., before the query job is obtained)”); and 
in response to determining that the historical number of the query event type of the user is less than (Harris, ¶78 “If the system determines that he obtained cost estimate does not exceed (or equals) the obtained threshold cost) the first predefined threshold (Harris, ¶76 “The threshold cost may be predetermined before step 302 (i.e., before the query job is obtained)”), 
generating the one or more sub-queries for the received query as one query (Harris, ¶78 “If the system determines that he obtained cost estimate does not exceed (or equals) the obtained threshold cost, then the query job is not divided and executed as a single query task) based on a predefined duration (Harris, 49, "one query job request can request network access information involving a specified network address for a range of time that spans days, weeks, or months while another query job request can request network access information for a range of time that spans minutes"; ¶38 “start_column_name, end_column_name”).

With regard to claims 5, 12, and 19 the proposed combination further teaches determining that the historical number of the query event type of the user (Wiederhold, Column 9, lines 34-44 “limit the number of potentially related quires that a user can have answered by a system.  Thus, an access restriction rule in the preferred embodiment can limit the number of queries any particular user can pose that access any single record in a database within a given period of time”) is greater than the second predefined threshold (Maltz, ¶44 “when a query or the agent reaches a budget limit”; and 
in response to determining that the historical number of the query event type of the user is greater than the second predefined threshold (Maltz, ¶44 “when a query or the agent reaches a budget limit”, 
performing a delayed querying process for the received query (Maltz, ¶45 “Another alternative is to delay query processing”).

With regard to claims 6, 16, and 20 the proposed combination further teaches wherein performing the delayed querying process for the received query (Maltz, ¶45 “Another alternative is to delay query processing by logging events to disk/storage rather than run (some or all of) the queries, such as when a spike in resource usage is occurring, and then process the events at a later time when needed resources are again available”) comprises querying a backup database associated with the database as logging events to disk/storage (Id).

With regard to claims 7 and 14 the proposed combination further teaches wherein performing the delayed querying process for the received query (Maltz, ¶45 “Another alternative is to delay query processing by logging events to disk/storage rather than run (some or all of) the queries, such as when a spike in resource usage is occurring, and then process the events at a later time when needed resources are again available”) comprises setting a delayed response identifier for the query as logging events to disk/storage (Id).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMANDA L WILLIS/Primary Examiner, Art Unit 2158